Title: Thomas Jefferson to George W. Campbell, 15 October 1815
From: Jefferson, Thomas
To: Campbell, George Washington


          
            Dear Sir
            Monticello Oct. 15. 15.
          
          Your kind favor of Sep. 9. was recieved here on my return after a long absence. it gives me the pleasing information of the improvement of your health, and I hope it will continue to improve so as to restore you again to the public councils. we have always need of the talents and integrity of our best citizens, and I believe as much so now as at any time. we call it indeed peace: but it is but a truce until the impressment of our seamen is properly guarded against. the pre late war has indeed terminated most honorably, for which we are most indebted to the Western states: yet it has sufficiently proved that our military system is not in a form adequate to our safety in a state of war. now then is the moment of giving it a proper form while nobody will be so immediately affected by it as to produce clamor. now too is the moment for prepari laying the foundation of a financial system which may pay off the debts contracted, and place the resources of our country more under our future controul. the basis of this can only be by taking the circulating medium into the hands of the nation to whom it belongs, out of that of private adventurers, who have so managed it for their own profit as to leave us without any common measure of the value of property, and to place subject all private fortunes to the fluctuations of their swindling projects. the coining of paper money by private authority is a higher degree of treason than the coining the precious metals. the present volcanic state of Europe should warn us to prepare for it’s explosion. if it does not blow up under the feet of the combination of robbers now plundering and dividing the spoils of the world, we shall may become the next subject of division. we were safe from the enterprises of Bonaparte because he had not the fleets of Britain to bring him here, and from those of Britain because she had Bonaparte on her back. but we have now, the conquerors of Bonaparte to fear, with the fleets of Britain at their willing command. the productions and metals of Spanish America are a tempting subject of partition, and the our republican government a hated and mischievous example of what the every nation might be under similar rule. I hope therefore our ensuing Congress will avail themselves of the present moment to put our house in order; and especially to place in the hands of the national government the means of enforcing constitutional obedience to the laws. the Hartford nation is humbled but not conciliated. something indeed is done by the disgrace of Massachusets and the reduction of her insolent pretensions to the government of the Union. but altho’ embers only now appear, they cover unextinguished fire. I think I may congratulate you on the success of the steam boats. no part of the world can be more benefited by them than our Western states, and no river more than that of Tenissee. I salute you with great esteem and respect.
          Th: Jefferson
        